Bt the Court.—Sedgwick, Ch. J.
Under the circumstances of the case, I am of opinion that it was within the power of the court below to postpone the trial for the purpose of gaining the benefit of a decision at general term in the case of the Mayor, etc., against the present plaintiff and others. The order stayed proceedings generally, but the proceeding aimed at was the trial. I think, however, that there should not have been a stay until the final determination of the action.
The order should be modified and affirmed without costs.
O’Gorman, J., concurred.